EXHIBIT 10.10(a)

EXPRESSJET HOLDINGS, INC.

1600 SMITH

HOUSTON, TX 77002



April 24, 2002

Dear Mr. Cromer:

You currently have Flight Privileges pursuant to your employment agreement with
ExpressJet Holdings, Inc. (the "Company"), to which Continental Airlines, Inc.
("Continental") is a party for certain purposes. Capitalized terms used in this
letter agreement are used with the same meanings ascribed to them in your
employment agreement.

The last paragraph contained in Section 4.4 of your employment agreement is
hereby amended to read in its entirety as follows:

"Flight Privileges are intended to be used solely for personal reasons and may
not be used for business purposes

(other than, with respect to Flight Privileges on the CO system, business
purposes on behalf of the Company (during the term of the Capacity Purchase
Agreement between the Company and Continental) or Continental, and with respect
to Flight Privileges on the System (excluding the CO system), business purposes
on behalf of Continental (during the term of such Capacity Purchase Agreement)
or the Company). Accordingly, notwithstanding any provision herein to the
contrary, credit availability on Executive's UATP card (or any Similar Card) may
be suspended, and Executive's UATP card (or any Similar Card) may be revoked or
cancelled, if Executive's UATP card (or any Similar Card) is used for business
purposes (other than as described above) and, after receiving written notice
from the Company (or Continental if such non-allowable usage is on Continental
or any of its affiliates or any successor or successors thereto) to cease such
usage, Executive again uses his UATP card (or any Similar Card) for any business
purpose (other than as described above). The parties hereto agree that
Continental's obligations regarding Flight Privileges are limited to each
airline operated by Continental or any of its affiliates or any successor or
successors thereto (the "CO system"), and that the Company's obligations
regarding Flight Privileges extend to the System other than the CO system."



If you agree with the foregoing, please sign the enclosed copy of this letter
agreement, whereby this letter agreement shall be a binding agreement among you,
the Company and Continental and shall amend your employment agreement
accordingly.

Sincerely,



EXPRESSJET HOLDINGS, INC. CONTINENTAL AIRLINES, INC.

 

By:_________________________ By:________________________

James B. Ream

Michael H. Campbell



President and Chief Executive Officer Senior Vice President-Human

Resources and Labor

Agreed: Relations

_____________________